Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-5, 12, and 17 were canceled. 
Claims 1-3, 6-11, 13-16, and 18-26 are pending. 
Claims 9, 18-22 and 24-26 were withdrawn from further consideration (see below).
Claims 1-3, 6-8, 10-11, 13-16, and 23 are under consideration. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12 October 2021 is acknowledged.  The traversal is on the ground(s) that search of the entire application could be conducted without undue burden. This is not found persuasive because as set forth in restriction requirement filed on 12 August 2021, as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Since the technical feature linking the inventions of groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2, groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
s 9, 18-22 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 October 2021.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in page 17, line 16; and page 31, line 15 and 23. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in page 22, line 19. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

Appropriate correction is required.


Claim Objections
Claim(s) 14 is/are objected to because of the following informalities: “K129N+T191N, and K129N+A158N” in line 5 should read “K129N+T191N; and K129N+A158N” to be consistent with other sets of mutations.  Appropriate correction is required.

Claim(s) 14 is/are objected to because of the following informalities: “are numbered according a wild type” in line 5 should read “are numbered according to a wild type”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite amino acid position numbers, but they do not recite numbering system. Therefore, it is unclear which numbering system is used because there are multiple numbering systems used for antibodies (e.g. Kabat, Chothia, etc.). 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 10-11, 13-16 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see 
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is 
Claim Analysis
The instant claims are directed to a genus of antibodies comprising at least one engineered glycosylation site in the antibody Fab region, wherein the at least one engineered glycosylation site comprises an N-linked glycan having a functionalized sialic acid.
The instant specification disclosed cetuximab comprising Fd glycans, wherein the Fd glycan comprises Neu5NAz (functionalized sialic acid)(example 1, page 22, line 25 through page 23, line 8). However, instant specification did not disclose that this glycosylation site in Fd of cetuximab was introduced into wild type protein by genetic engineering. Furthermore, Ayoub et al (Correct primary structure assessment and extensive glyco-profiling of cetuximab by a combination of intact, middle-up, middle-
 The instant specification further disclosed trastuzumab mutant comprising Fd glycan, wherein the Fd glycan comprises Neu5NAz (functionalized sialic acid)(example 2, page 33, line 7-18) which is only species antibody disclosed by instant specification that is encompassed by instant claims.  However, only one species antibody disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus as broadly claimed in instant claims. Instant claims encompasses any antibody binding to any antigen comprising at least one engineered glycosylation site in the Fab region. In addition, instant specification disclosed three engineered glycosylation sites in Fd (i.e. K129N, A158N and T191N; instant specification, page 31, line 26-32).  These three glycosylation sites cannot represent all the possible glycosylation sites yet to be discovered in Fab of any antibody binding to any antigen as broadly claimed in instant claims.  
Although claim 6 specified amino acid positions for engineered glycosylation site, claim 6 encompasses all the possible antibodies with the engineered glycosylation site at the recited amino acid positions against any antigen.  Only one species antibody disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of antibodies encompassed by claim 6.

Claims 13-16 specify that the antibody is modified trastuzumab. As discussed above, “modified trastuzumab” encompasses modified trastuzumab wherein the CDR regions of trastuzumab are modified, and therefore specific sequences for 6 CDRs of trastuzumab are not defined by instant claims 13-16.  Claim 14 recites specific amino acid positions for mutations, but because of “comprises” language, modification can also occur in CDR regions. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of antibody comprising at least one engineered glycosylation site in the antibody Fab region without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent No.6254868B1 (hereinafter US868; IDS) and WO2015/157446 (hereinafter WO446; IDS).
     Regarding claim 1 and 23, US868 teaches a monoclonal antibody or antigen-binding fragment thereof which is engineered to contain a glycosylation site in the non-Fc constant heavy chain region (claim 1).  US868 teaches a method of producing an antibody or antibody fragment glycosylated in the CH1 region, comprising coexpressing light and heavy chain genes operably linked to expression control elements, wherein said genes have been engineered with a mutation such that a glycosylation site is created in the CH1 region of said heavy chain gene, in a cell that allows glycosylation, such that said antibody or antibody fragment glycosylated in the CH1 region is produced, and isolating said antibody or antibody fragment (claim 9).  US868 teaches that figure 12 shows the N-glycan acceptor sequences and positions introduced into the CH1 and Cκ domain of hLL2 (column 5, line 48-50). US868 teaches that the carbohydrate moiety allows conjugation of labeling or therapeutic agents of increased size, without affecting the binding affinity or specificity of the antibody (abstract).
Regarding claim 7, US868 teaches that by mutating the human IgG1 sequence Asn-Ser-Gly to Asn-Ser-Val at a.a. positions 162-164, Ala-Leu-Thr to Asn-Leu-Thr at a.a. positions 165-167, and Leu-Thr-Ser to Asn-Thr-Ser at a.a. positions 166-168, respectively, three potential N-linked glycosylation sites, most analogous to that of IgM and IgA, were introduced into the CH1 domain of human IgG1, with minimal interference on the resultant structure (column 24, line 46-53).

Regarding claims 1 and 23, WO446 teaches a functionalized antibody or Fc fragment thereof comprising an N-linked oligosaccharide comprising at least one functionalized terminal sialic acid (claim 1).  
Regarding claim 3 and 8, WO446 teaches azido-modified sialic acid (claim 22).  WO446 teaches that the azido functional group and the alkyne function group can be covalently linked in a chemical click reaction to yield the conjugate (figure 1B, compound 1 and 2-4; page 5, first paragraph).  WO446 teaches N-azidoacetylneuraminic acid (figure 1C, compound 20).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US868 and WO446 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use conjugation method taught by WO446 in order to conjugate the drug moiety or labeling moiety to N-glycan of antibody of US868.  Since WO446 teaches that the present invention advances the art by providing functionalized antibodies, as well as site-specific antibody conjugates, such as antibody-drug conjugates, having conjugation sites at well-defined glycosylated amino acid residues (page 2, third paragraph), one of ordinary skill in the art would be motivated to use conjugation method using functionalized sialic acid taught by WO446 in order to make site-specific antibody conjugate. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3, 7-8, 13, 15-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0257764 (hereinafter US764; IDS) and WO2015/157446 (hereinafter WO446; IDS).
Regarding claims 1, 7 and 23, US764 teaches an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain, wherein the N-linked glycosylation site is a mutant N-linked glycosylation site (equivalent to “engineered glycosylation site” of instant claim 1) as compared to its wild type counterpart, wherein a proximal N-linked GlcNAc-Su(A)x-substituent is attached to the antibody, wherein the GlcNAc in the N-linked GlcNAc-Su(A)x-substituent is optionally fucosilated, and wherein Su(A)x is defined as a monosaccharide derivative Su comprising x functional groups A wherein x is 1, 2, 3 or 4 and wherein A is selected from the group consisting of an azido group … (claim 20).  US764 teaches de novo engineering of a glycosylation site at specific position 54 or 60 (equivalent to “engineered glycosylation site in the antibody Fab region” of instant claim 1) in the VH of two different antibodies TST2 and TSU7, respectively (paragraph 022).

However, US764 does not teach N-linked glycan having a functionalized sialic acid.
Regarding claims 1 and 23, WO446 teaches a functionalized antibody or Fc fragment thereof comprising an N-linked oligosaccharide comprising at least one functionalized terminal sialic acid (claim 1).  
Regarding claim 3, 8, WO446 teaches azido-modified sialic acid (claim 22).  WO446 teaches that the azido functional group and the alkyne function group can be covalently linked in a chemical click reaction to yield the conjugate (figure 1B, compound 1 and 2-4; page 5, first paragraph).  WO446 teaches N-azidoacetylneuraminic acid (figure 1C, compound 20).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US764 and WO446 to arrive 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-3, 7-8, 10-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent No.6254868B1 (hereinafter US868; IDS) and WO2015/157446 (hereinafter WO446; IDS) as applied to claims 1, 3, 7-8, and 23 above, and further in view of US9359439B2 (hereinafter US439; PTO-892).

Regarding claim 11, WO446 teaches antibody drug conjugate (abstract). 
However, US868 and WO446 do not teach that the antibody is modified cetuximab.
Regarding claims 2 and 10, US439 teaches that approximately 30% of the antibodies isolated from human serum have a glycosylation site within the Fab part (column 22, line 4-10). With respect to anti-EGFR antibodies, in particular Cetuximab, one glycosylation site in the Fab part of these antibodies preferably is positioned in framework region 3 of the heavy chain variable region. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US868, WO446 and US439 to arrive at the claimed invention for the following reasons.  One of ordinary skill in the art would be motivated to replace antibody portion of antibody drug conjugate taught by US868 and WO446 with modified cetuximab taught by US439 in order to provide alternative antibody drug conjugate comprising cetuximab.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3, 6-8, 13-14, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent No.6254868B1 (hereinafter US868; IDS) and WO2015/157446 (hereinafter WO446; IDS) as applied to claims 1, 3, 7-8, and 23 above, and further in view of US2017/0362338A1 (hereinafter US338; PTO-892).
Regarding 1, 3, 7-8, and 23, teachings of US868 and WO446 were discussed above.
However, US868 and WO446 do not teach trastuzumab comprising K129N mutation. 
Regarding claims 13 and 16, US338 teaches glycan-engineered (G161T) trastuzumab that was produced in glycoengineered Pichia and then conjugated with CF633 fluorescent dye (paragraph 047).
Regarding claims 6 and 14, US338 teaches that with the knowledge that combined enzymatic/chemical conjugation can occur efficiently at selected engineered N-glycan sequons, a further set of native N-glycosylation sites were constructed by introducing site-directed mutants into an IgG to determine whether these new structurally selected sites would be suitable substrates for 1) efficient addition of N-glycans and 2) conjugation of cargo (paragraph 295).  US338 teaches K129N mutation (paragraph 296, table 4, fourth row).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US868, WO446 and US338 to arrive at the claimed invention for the following reasons.  One of ordinary skill in the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      

/Brad Duffy/Primary Examiner, Art Unit 1643